internal_revenue_service department of the treasury number release date index number washington dc re person to contact telephone number refer reply to cc psi 07-plr-143913-01 date march legend taxpayer x y dear we received letters from taxpayer’s authorized representative requesting a ruling that taxpayer may amend its federal_income_tax returns for the x and y taxable years to claim the credit_for_increasing_research_activities under sec_41 of the internal_revenue_code code and elect the alternative incremental credit_for_increasing_research_activities aic under sec_41 for the x taxable_year this letter responds to that request facts the represented facts are as follows taxpayer is a calendar_year taxpayer prior to taxable_year x taxpayer calculated its credit_for_increasing_research_activities using the general_rule under sec_41 at the time taxpayer filed its x and y tax returns taxpayer determined that it was not entitled to any credit_for_increasing_research_activities under either the general_rule or the aic accordingly taxpayer did not include a form_6765 credit_for_increasing_research_activities with its x and y tax returns subsequent to filing its x and y tax returns taxpayer determined that it was entitled to credits for increasing research activities under the aic for taxable years x and y law and analysis sec_41 provides that for taxable years beginning after date a taxpayer may elect to determine its research_credit under the aic sec_1_41-1 income_tax regulations sec_41 provides that an election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary conclusion given the particular facts and circumstances of this case taxpayer may amend its x and y tax returns within the time permitted by sec_6511 of the code and may include within its x amended tax_return an election to use the aic on form_6765 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer treated as qualified_research_expenses this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow chief branch associate chief_counsel passthroughs special industries
